Citation Nr: 0600413
Decision Date: 01/06/06	Archive Date: 04/11/06

Citation Nr: 0600413	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  99-06 739A	)	DATE JAN 06 2006
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 60 percent for 
asthma during the time period prior to March 8, 2001.

(The issue of entitlement an initial compensable evaluation 
for bilateral hearing loss is the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran served periods of active duty from September 1974 
to September 1978 and from April 1980 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted entitlement 
to service connection for asthma and assigned an initial 
evaluation of 10 percent under Diagnostic Code 6602, 
effective February 1, 1998.  After the veteran testified at a 
Travel Board hearing with a Judge from the Board at the RO in 
January 2001, the Board initially considered the veteran's 
appeal in February 2001 and granted an increase in the 
initial rating for asthma to 60 percent.  The RO implemented 
that decision in March 2001 and assigned an effective date of 
February 1, 1998, for the 60 percent disability rating.

In April 2003, the veteran requested reconsideration of the 
Board's February 2001 decision to increase the rating for 
asthma to 60 percent, asserting that medical evidence and his 
statements clearly show that he met the criteria for 
assignment of a 100 percent initial rating.  Thereafter, in 
December 2003, a Deputy Vice Chairman of the Board ordered a 
reconsideration of the Board's February 2001 decision on the 
issue of entitlement to evaluation in excess 60 percent for 
the veteran's service-connected asthma. by an expanded panel 
of the Board.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. §§ 20.904, 20.102(b), 20.1001 (2005); Mayer v. 
Brown, 37 F.3d 618, 619-20 (Fed. Cir. 1994).   

In February 2005, the veteran's claim was remanded to the RO 
to obtain VA treatment notes and a VA medical opinion, and 
for action consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA)(codified at 38 U.S.C.A. § 5100 et seq. (West 
2002 & Supp. 2005).

In an August 2005 rating decision, the RO granted a total 
(100 percent) rating for the veteran's service-connected 
asthma disability, effective from March 8, 2001.  
Consequently, the Board must now determine if the veteran is 
entitled to an evaluation in excess of 60 percent for his 
service-connected asthma disability for the time period prior 
to March 8, 2001.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  For the time period prior to March 8, 2001, the veteran's 
service-connected asthma disability is manifested by 
shortness of breath, wheezing, asthma attacks, limitation of 
daily activity level, and use of inhalers as well as 
corticosteroids, which does not equate to bronchial asthma 
with findings of  FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requiring 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  


CONCLUSION OF LAW

Prior to March 8, 2001, the criteria for a schedular 
disability rating in excess of 60 percent for the veteran's 
service-connected asthma disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation for Asthma - Prior to 
March 8, 2001

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings, as discussed 
below.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  In this case, the veteran's asthma has been 
evaluated using criteria set forth at 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The veteran specifically contends that 
a total (100 percent) rating should be assigned under 
Diagnostic Code 6602 as of the time of his discharge from 
service, as he has required the daily use of systemic high 
dose corticosteroids since that time.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of a rating in excess of 60 percent for the 
time period prior to March 8, 2001.

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his current 
symptoms of asthma in personal statements and in the January 
2001 hearing transcript, VA examination reports, and VA 
treatment notes.  The opinions and observations of the 
veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.97, Diagnostic Code 6602 with 
respect to determining the severity of his service-connected 
asthma disability.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  

Under Diagnostic Code 6602, a 100 percent rating is assigned 
for bronchial asthma findings of  FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno- suppressive medications.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2005).

Evidence of record indicates that the veteran underwent VA 
pulmonary function testing (PFT) in May 1998, November 2000, 
and December 2000.  In cases where pre- and post-
bronchodilatation results are obtained, it is the post-
bronchodilatation results that are the operative values for 
VA purposes.  See 61 Fed. Reg. 46723 (Sept. 5, 1996).  In 
this case, however, only pre-bronchodilatation results were 
obtained.  The veteran's May 1998 PFT pre-medication results 
included an FEV-1 of 65 percent predicted and an FEV-1/FVC of 
71 percent.  In the November 2000 VA treatment note, the 
veteran's PFT pre-medication results included an FEV-1 of 47 
percent predicted and an FEV-1/FVC of 56 percent.  In the 
December 2000 VA treatment note, the veteran's PFT pre-
medication results included an FEV-1 of 58 percent predicted 
and an  FEV-1/FVC of 67 percent.  The VA pulmonary function 
test results dated in May 1998, November 2000, and December 
2000 do not support entitlement to a rating in excess of 60 
percent under Diagnostic Code 6602 for the time period prior 
to March 8, 2001.

Further, competent medical evidence of record does not show 
that the veteran suffered from more than one attack of 
bronchial asthma per week with episodes of respiratory 
failure or that his service-connected disability required 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications during the 
period prior to the effective date of the current 100 percent 
rating (i.e., before March 8, 2001).  The Board acknowledges 
the veteran's argument that he has been prescribed high-dose 
corticosteroids since at least 1998.  In a June 2005 VA 
medical opinion, the examiner was requested to determine if 
the veteran has at any time been prescribed high-dose 
corticosteroids or immuno-suppressive medications to be used 
on a daily basis.  In his report, the physician referenced 
medications including prednisone, fluticasone, and budesonide 
nebulizer as corticosteroids and indicated that the veteran 
was prescribed daily use of corticosteroids in 2004 and 2005.  
Significantly, the physician did not identify the daily use 
of systemic high dose corticosteroids or immuno-suppressive 
medications at any time before March 2001.  VA outpatient 
treatment notes dated in October 1999, November 1999, 
September 2000, October 2000, and November 2000 showed that 
the veteran was prescribed corticosteroids (including 
Vanceril; beclomethasone; prednisone at 10 milligrams) for 
short intervals such as 3 days, or steroid tapers.  An 
October 1999 VA emergency room report showed treatment for a 
severe asthma attack with a nebulizer.  VA treatment notes 
dated prior to March 2001 also showed prescribed inhaled 
medications including Albuterol, Serevent, and Flovent.  
While the Board recognizes that evidence of record shows 
multiple types of corticosteroid treatment for the veteran's 
bronchial asthma, competent medical evidence of record does 
not show consistent prescribed daily use of systemic (oral or 
parenteral) high dose corticosteroids prior to March 8, 2001.  

Based on the evidence discussed above, the Board finds that 
the veteran's symptomatology continues to more nearly 
approximate the criteria for a 60 percent rating under 
Diagnostic Code 6602 for the time period prior to March 8, 
2001.  See 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 
(2005).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  A higher 
rating of 100 percent is available under the Schedule for the 
veteran's service-connected asthma disability.  But, as 
discussed above, the presence of findings meeting the 
schedular criteria for an increased rating have not been 
shown for the time period prior to March 8, 2001.  In 
addition, it has not been shown that the service-connected 
asthma disability alone has required frequent periods of 
hospitalization or produced marked interference with the 
veteran's employment during the period in question.  In 
connection with the veteran's claim for unemployability, the 
veteran's employer for the period from November 1999 to May 
2001 reported that the veteran worked in a managerial 
position, with a scheduled 8-hour day, 40-hour workweek, that 
he had lost an average of 15 to 20 hours per week due to his 
disability, and that his health had deteriorated to the point 
where he had last worked in mid-May 2001.  The veteran's May 
2001 resignation letter, also submitted in connection with 
his claim for unemployability, does not refer to marked 
interference with his employment during the period in 
question (i.e., before March 2001), but does refer to an 
inability to continue in his current position.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's asthma disability is not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  As discussed 
below, VA fulfilled its duties to inform and assist the 
veteran.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

This appeal arose from the initial disability evaluation 
assigned in a December 1998 rating decision.  The Board 
acknowledges that the section 5103(a) notice in this instance 
was sent to the veteran after the RO's December 1998 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board also notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  This case does not fit squarely within 
this opinion, as the section 5103(a) notice was not provided 
before the December 1998 rating decision; nonetheless, it is 
important to note that, in this instance, the question of a 
higher initial evaluation was raised in an NOD, such that 
section 7105(d) appeal procedures would apply, rather than 
the section 5103(a) procedures concerning claims.

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  An April 2005 letter, 
as well as the August 2005 SSOC, complied with these 
requirements.    
 
As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and multiple 
VA examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  In addition, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Board notes that the veteran was provided with a 
VA examination during the course of his appeal.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in February 2005.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to evaluation in excess of 60 percent for asthma, 
during the time period prior to March 8, 2001, is denied.



			
      MARK W. GREENSTREET                             
MICHELLE L. KANE 
	             Veterans Law Judge                                       
Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0104698	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of the veteran's asthma, currently evaluated 
as 10 percent disabling.  

2.  Evaluation of the veteran's bilateral hearing loss 
disability, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978 and from April 1980 to January 1998.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, established service connection for asthma; assigned a 
10 percent evaluation for that disorder; established service 
connection for bilateral hearing loss disability; and 
assigned a noncompensable evaluation for that disability.  In 
January 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected asthma 
and bilateral hearing loss disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as evaluation of the 
disabilities.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Therefore, the issue is referred to 
the RO for action as may be appropriate.  Black v. Brown, 10 
Vet. App. 279 (1997).  

The issue of the evaluation of the veteran's bilateral 
hearing loss disability, currently evaluated as 
noncompensable is the subject of the REMAND portion of this 
decision.


FINDING OF FACT

The veteran's asthma has been objectively shown to 
necessitate at least multiple courses of systemic 
corticosteroids a year.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
asthma have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he was 
treated for asthma and prescribed a bronchodilator.  The 
report of a May 1998 VA examination for compensation purposes 
conveys that the veteran complained of shortness of breath, 
frequent coughing, and some chest pain associated with 
breathing.  The VA examiner reported that the veteran was not 
taking any medicine for his respiratory complaints.  
Contemporaneous pulmonary function testing revealed FEV-1 of 
65 percent predicted and FEV-1/FVC of 71 percent.  The 
veteran was diagnosed with asthma bronchiole.  In December 
1998, the RO established service connection for asthma; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of February 1, 1998.  


II.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 10 percent 
evaluation is warranted for bronchial asthma productive of 
FEV-1 of 71 to 80 percent predicted; FEV-1/FVC of 71 to 80 
percent; or intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent evaluation requires FEV-1 of 56 to 70 
percent predicted; FEV-1/FVC of 56 to 70 percent; requiring 
daily inhalational or oral bronchodilator therapy; or 
requiring inhalational anti-inflammatory medication.  A 60 
percent evaluation requires that FEV-1 of 40 to 55 percent 
predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation requires FEV-1 less than 40 percent predicted; 
FEV-1/FVC less than 40 percent; more than one attack per week 
with episodes of respiratory failure; or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).  

At the May 1998 VA examination for compensation purposes, the 
veteran complained of shortness of breath; chest pain with 
breathing; and frequent coughing with occasional 
expectoration.  The veteran denied nocturnal dyspnea.  The VA 
physician reported that the veteran's only medications were 
Rolaids and Tums.  On examination, the veteran exhibited 
auscultation with wheezing throughout his chest.  
Contemporaneous pulmonary function testing revealed FEV-1 of 
65 percent predicted and FEV-1/FVC of 71 percent.  The 
veteran was diagnosed with asthma bronchiole.  

VA clinical documentation dated in December 1998 indicates 
that the veteran complained of shortness of breath brought on 
by strenuous activity.  He reported that he had been on 
various medications for his asthma including intermittent 
prednisone therapy.  The veteran was prescribed Albuterol and 
a Beclovent inhaler, an anti-inflammatory corticosteroid.  

In his February 1999 notice of disagreement, the veteran 
advanced that he had been taking asthma medication for many 
years.  In his April 1999 substantive appeal, the veteran 
stated that the clinical documentation of record contained 
several erroneous statements as to his asthma.  He asserted 
that: he experienced approximately three to four asthmatic 
attacks a week and nocturnal dyspnea which interfered with 
his sleep at least three times a week; had used inhalers and 
other medications including oral bronchodilators, Albuterol, 
prednisone inhalers, and Vanceril to control his asthmatic 
attacks since active service; had self-medicated himself with 
prednisone and Albuterol inhalers prior to the most recent 
pulmonary function testing; and required ongoing VA treatment 
for his asthma.  The veteran clarified that he used Vanceril, 
an anti-inflammatory corticosteroid, twice a day.  He 
advanced that his respiratory disability prevented him from 
walking more than a few yards without stopping to use an 
inhaler and significantly interfered with his sex life.  

VA clinical documentation dated in April 1999 notes that the 
veteran was prescribed Vanceril and Albuterol for his asthma.  
A November 1999 VA treatment record relates that the 
veteran's asthma was found to be not well-controlled.  
Treating VA medical personnel increased the veteran's 
Vanceril; continued his Albuterol; and prescribed Serevent, a 
bronchodilator.  

An October 2000 VA pulmonary evaluation conveys that the 
veteran complained of dyspnea on exertion.  The veteran 
reported that he became short of breath after walking 
approximately one hundred feet; used his Albuterol between 
four to five times a day and once or twice during the night; 
and took prednisone.  The VA examiner commented that she had 
previously prescribed a short course of steroids.  The 
veteran was noted to have enough prednisone left to last 
three to four days.  An impression of an asthmatic 
exacerbation was advanced.  The veteran's prescribed 
Albuterol and Beclomethasone, an anti-inflammatory 
corticosteroid, were continued.  

The report of VA pulmonary function testing conducted in 
November 2000 reveals that the veteran exhibited FEV-1 of 47 
percent predicted and FEV-1/FVC of 56 percent.  VA clinical 
documentation dated in November 2000 reflects that the 
veteran's prednisone was continued.  The report of VA 
pulmonary function testing conducted in December 2000 reveals 
that the veteran exhibited FEV-1 of 58 percent predicted and 
FEV-1/FVC of 67 percent.  

At the January 2001 hearing before the undersigned Member of 
the Board, the veteran testified that his prescribed asthma 
medications included Albuterol, prednisone, and Cromolyn, an 
anti-inflammatory.  He stated that his asthma severely 
limited his activities.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The clinical documentation of record establishes 
that the veteran's asthma has required multiple courses of 
systemic corticosteroids.  Such a finding merits assignment 
of a 60 percent evaluation under the provisions of Diagnostic 
Code 6602.  The Board also concludes that a staged rating for 
this disability is not warranted.  See Fenderson, 12 Vet. 
App. at 126-127.  In the absence of any clinical findings 
showing that the veteran's asthma is manifested by FEV-1 less 
than 40 percent predicted, FEV-1/FVC less than 40 percent, or 
more than one asthmatic attack per week with episodes of 
respiratory failure or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications, the Board concludes that a higher rating is not 
warranted.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the evaluation of 
the veteran's asthma to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


ORDER

A 60 percent evaluation for the veteran's asthma is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  


REMAND

The veteran asserts that the record supports assignment of a 
compensable evaluation for his service-connected bilateral 
hearing loss disability.  At the January 2001 hearing before 
the undersigned Member of the Board, the veteran testified 
that he had been last afforded a VA audiological examination 
in 1998 and his hearing loss disability had significantly 
increased in severity since the evaluation.  In reviewing the 
record, the Board observed that the veteran was afforded a VA 
audiological evaluation in May 1998.  The Court has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current severity of his 
service-connected bilateral hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
veteran is informed that if he fails to 
report for the scheduled examination, his 
claim compensation will be decided upon 
the evidence of record.  See 38 C.F.R. § 
3.665 (2000).

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
evaluation for the veteran's bilateral 
hearing loss disability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 
law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 






